Citation Nr: 0112530	
Decision Date: 05/02/01    Archive Date: 05/09/01	

DOCKET NO.  00-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether a decision denying an effective date earlier than 
February 16, 1993, for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for temporomandibular joint 
dysfunction involved clear and unmistakable error.

2.  Whether a decision denying an effective date earlier than 
February 16, 1993, for a grant of a total disability 
evaluation based on individual unemployability due to 
compensable disabilities involved clear and unmistakable 
error.

3.  Entitlement to an increased evaluation for depression 
secondary to chronic pain, currently evaluated as 50 percent 
disabling.

4.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, S. M., and R. C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Fargo, North 
Dakota, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The RO improperly adjudicated a claim by the veteran that 
a Board decision involved clear and unmistakable error.

2.  Depression secondary to chronic pain is primarily 
manifested by anger and irritability, without suicidal 
ideation or plan; the disability is productive of no more 
than moderate impairment.

3.  The veteran is not in fact housebound and can perform all 
activities of daily living.


CONCLUSIONS OF LAW

1.  The RO did not have jurisdiction over the veteran's claim 
that a Board decision involved clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1104 (2000).  

2.  The criteria for an evaluation in excess of 50 percent 
for depression secondary to chronic pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2000).

3.  Special monthly compensation on account of a need for 
regular aid and attendance or housebound status is not 
warranted.  38 U.S.C.A. § 1114(l)(s) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.350, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE Issues

In July 1999, the veteran asserted that denial of claims 
which he had made of entitlement to an earlier effective date 
for benefits under the provisions of 38 U.S.C.A. § 1151 and 
for a total disability rating based on individual 
unemployability involved clear and unmistakable error (CUE).  
The effective dates were assigned by RO decisions in November 
1995 and October 1996.  However, the veteran appealed the 
RO's denial of effective dates earlier than February 16, 
1993, to the Board, which denied earlier effective dates in a 
decision of May 30, 1997.  When a determination of an agency 
of original jurisdiction is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
See 38 C.F.R. § 20.1104 (2000).  Therefore, in the veteran's 
case, the RO's decisions on the earlier effective date issues 
were subsumed by the Board's decision of May 30, 1997. 

The RO had no jurisdiction to consider a claim that a Board 
decision involved CUE.  Under 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000), the Board has been granted the authority to 
revise a prior decision of the Board on the grounds of CUE.  
A request for a revision of a Board decision based on CUE may 
be instituted by the Board on its own motion or upon request 
of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 
(2000).  The veteran is advised that he may make such a 
motion, in accordance with 38 C.F.R. § 20.1404, if he so 
desires, and he should confer with his representative 
concerning that matter.  However, the issue of CUE in the 
denial of earlier effective dates, which was certified by the 
RO as an appellate issue, must be dismissed.

II.  Increased Rating for Depression

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute.  All relevant evidence 
identified by the veteran with regard to his claim of 
entitlement to an evaluation in excess of 50 percent for 
depression was obtained and considered.  In addition, the 
veteran was afforded a VA examination to assist in rating his 
service-connected psychiatric disability.  With regard to the 
adequacy of the examination, the Board notes that the report 
of the examination reflects that the VA examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted a mental status examination, and rendered 
appropriate diagnoses.  For these reasons, the Board finds 
that the examination was adequate for rating purposes.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and the Board will proceed to consider the claim on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's depression secondary to chronic pain is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, and a general 
formula for rating mental disorders, which provides that:  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotype speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which 
interfere with routine activity; speech 
intermittently illogical, obscure, or 
irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

At a VA psychiatric examination in December 1999, the veteran 
complained of headaches, due to problems with his jaw, at 
least four times per night.  He stated that he was filing a 
claim for an increased disability rating in order to obtain 
more money to pay for medications.  He stated that he was 
angry and depressed, depending on the level of pain which he 
was experiencing.  He denied having any symptoms of panic, 
mania, paranoia, psychosis, or suicidal intent.  In 1985, he 
had undergone bilateral meniscus replacements, after having 
jaw problems.  The prostheses had to be removed in 1987, 
after it was realized that they were not stable.  Since then, 
the veteran had had recurrent problems.  

On mental status examination, the veteran opened his mouth 
only a small amount while he was talking; his speech was 
spontaneous and fluent; his mood was upset; his affect was 
broad but dysphoric; there was no thought disorder; thought 
content did not reveal any delusions or perceptual 
disturbances; he had no suicidal ideation; he was preoccupied 
with VA's lack of fairness to him; he was oriented in all 
three spheres; his concentration was a little impaired.  The 
diagnosis on Axis I was depressive disorder, not otherwise 
specified.  The diagnosis on Axis II was histrionic traits.  
The examiner remarked that the veteran, unfortunately, became 
the victim of the disintegration of implant prostheses, which 
led to multiple physical and mental complications.  He 
exaggerated his symptoms to obtain gain.  The examiner 
assigned a Global Assessment of Functioning (GAF) Score of 
55.  The Board notes that the GAF Scale is a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, 32 (4th ed., 1994).  A GAF Score 
of 55 denotes moderate symptoms or moderate difficulty in 
social, occupational or school functioning.

At a personal hearing in July 2000, S. M., a friend who lives 
with the veteran, testified that he is angry and depressed 
and has a hard time sleeping.  The veteran testified that:  
It was hard to find the ability to do anything; "I am more 
depressed all the time.  I am totally consumed by this"; and, 
because he has people in his life, he could not commit 
suicide.  

At a VA mental health clinic in September 2000, the veteran 
stated that he was feeling angry and bitter, but had no 
suicidal or homicidal ideation.  In October 2000, he 
indicated that his depression was a lot better than it used 
to be.  In November 2000, he denied having consistent 
depression.  

The Board notes that the veteran has, understandably, been 
affected emotionally by his compensable jaw disability.  
However, the examining VA psychiatrist found his impairment 
to be no more than moderate and, subsequently, during 
outpatient treatment, the veteran himself denied having 
constant depression and stated that his depression was less 
severe than it had been in the past.  The Board, therefore, 
finds that he does not have near continuous panic or 
depression.  The evidence shows that he also does not have 
suicidal ideation, obsessional rituals, illogical speech, 
periods of violence, spatial disorientation, or neglect of 
personal appearance and hygiene.  The Board concludes that 
the disability picture presented does not more nearly 
approximate the criteria for an evaluation of 70 percent.  
Entitlement to an increased evaluation for depression 
secondary to chronic pain is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  

III.  SMC

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound by reason of a service-
connected disability, an increased rate of compensation 
("special monthly compensation") is payable.  38 U.S.C.A. 
§ 1114(l)(s) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350(b)(3) (2000).  Special monthly compensation (SMC) may 
be paid to a veteran who, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or of one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l).  SMC may also be paid to a veteran who is 
permanently housebound, that is, substantially confined to 
his house or immediate premises due to service-connected 
disability which it is reasonably certain will remain 
throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s).  
SMC at the housebound rate may also be paid to a veteran who 
has a service connected disability rated as totally disabling 
and additional service connected disability or disabilities 
independently ratable at 60 percent or more.

Applicable regulations provide that a veteran shall be 
considered to be in need of regular aid and attendance if:  
He is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.52(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  Consideration is given to such conditions as:  The 
veteran's inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances; an inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
The particular personal functions which the veteran is unable 
to perform are to be considered in connection with his 
condition as a whole.  38 C.F.R. § 3.352(a).

A veteran is "housebound" when he is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

In the veteran's case, his compensable disabilities are 
temporomandibular joint dysfunction, headaches, depression 
secondary to chronic pain, and blepharospasms of the left 
eyelid.  He is able to leave his residence, and he is able to 
perform all activities of daily living.  At a VA aid and 
attendance-housebound examination in December 1999, it was 
noted that the veteran leaves home with a housemate to shop; 
he is able to feed himself, get dressed, go to the toilet, 
and he can shave and bathe when he is not having a headache.  

At a personal hearing in July 2000, S. M., a friend who lives 
with the veteran, testified that she puts his medications out 
for him before she leaves in the morning; the veteran 
testified that he does not work but he mows the lawn with a 
riding lawn mower.

Upon review of the evidence, it is quite clear that the 
veteran is not in need of aid and attendance from another 
person, as contemplated by the applicable statute and 
regulations, nor is he housebound.  Entitlement to SMC is 
thus not established.  38 U.S.C.A. § 1114; 38 C.F.R. §§  
3.350, 3.352.  The veteran does not have a service connected 
disability rated as 100 percent disabling, and, therefore, 
entitlement to SMC at the housebound rate based on one 
service connected disability rated as totally disabling and 
additional service connected disabilities independently 
ratable at 60 percent or more is not established.  
38 U.S.C.A. § 1114(s).  

As the preponderance of the evidence is against the veteran's 
increased rating and SMC claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2000).  


ORDER

An increased evaluation for depression secondary to chronic 
pain is denied.  

Special monthly compensation on account of the need for 
regular aid and attendance or housebound status is denied.  

The appeal is dismissed on the issues of whether there was 
clear and unmistakable error in the Board's decision of May 
30, 1997, which denied an effective date earlier than 
February 16, 1993, for a grant of compensation under 
38 U.S.C.A. § 1151 for temporomandibular joint dysfunction 
and for a total disability evaluation based on individual 
unemployability due to compensable disabilities.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

